DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/12/2021 is acknowledged. Claims 1-5, 11, 13, 15 have been amended.  

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Regarding the 112b rejection of claims 12-13, the Applicant identify to layers 1001 and 1003 as functional layers.  However, in paragraph [0078] of the published specification of the instant application, layers 1001 and 1003 have been identified as the first and second protection layer (which have already been claimed in claim 11). So there is no other functional layer disclosed in the specification.  
It is known in the art that functional layers of OLED are layers like HTL or ETL or light emission layer.  In interpreting the language of the claim, the Examiner has used this conventional meaning of the term “functional layers”.  However, these layers are inside the display and is inside the encapsulation layer (also in claim 11).  So there is no possibility that a strain barrier can be disposed between adjacent one of the plurality of 
Regarding the prior art rejections of the claim 1 and its dependent claims, the amendment of the claim has not overcome the prior art.  Please see the rejection below for more details.  The rejections are updated accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “a strain barrier layer is disposed between adjacent ones of the plurality of the functional layers, and the strain barrier layer comprises a chamber and 1001 and 1003 are disclosed to be either the first and second protection layer or functional layer.  Since claim 11 already have first and second protection layers, there is no other functional layer disclosed in the specification to support the recited limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the peripheral edge region of the substrate” in line 9 of the claim.  There is no antecedent basis for this claim terminology.  It is unclear whether this “peripheral edge region of the substrate” is the same as the “peripheral edge region of the second surface of the substrate” or another region.  For the purpose of examination, it is interpreted to be different.
Claim 12 recites “a strain barrier layer is disposed between adjacent ones of the plurality of the functional layers, and the strain barrier layer comprises a chamber and an elastic material layer surrounding an outer periphery of the chamber” in lines 2-3.  The specification does not disclose any embodiments that has a strain barrier disposed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0294496 A1).
Regarding claim 1, Wang teaches a display device (display device in Figs. 1b, 2c of Wang), comprising: 
a substrate (100 in Fig. 1b of Wang); 
an OLED module (layer of organic electroluminescent display panel which includes the pixel units 110) disposed on a first surface (top surface of 100) of the substrate; and 
a tracing region (region of signal lines 120 starting from the left edge of substrate 100 to the right edge of the chip 200) disposed on a second surface (bottom surface of 100) of the substrate opposite to the first surface, the tracing region being electrically the signal lines 120 are connected to the pixel units 110 by the vias 130, as shown in Fig. 1b), wherein the tracing region is disposed at a peripheral edge region (region of the bottom surface of substrate 100 that is underneath the chip 200 to the edge of substrate 100) of the second surface of the substrate, and a projection (this projection is the interface area of the tracing region, as defined above, and the substrate 100) of the tracing region on the second surface of the substrate is only at an edge position of a projection (as shown in Fig. 1b, this projection is the entire bottom surface area of the substrate 100.  As defined above, the projection of the tracing region is only at the left edge of the projection of the OLED module) of the OLED module on the second surface of the substrate, 
wherein the substrate comprises a via hole (via holes of the leftmost vias 130) disposed in the peripheral edge region (please see interpretation in 112b rejection above.  This is portion of substrate 100 overlapped by chip 200 to the left edge of substrate 100) of the substrate, and a circuit trace (a signal line 120 in the tracing region defined above that is connected to one of the leftmost vias 130) in the tracing region is connected to the OLED module via the via hole (as shown in Fig. 1b).  
Regarding claim 3, Wang teaches all the limitations of the display device according to claim 1, and further comprising: a bonding region (region where the chip 200 is located in Fig. 1b of Wang) disposed on the second surface of the substrate, wherein a lead wire (another signal line 120 in the tracing region defined above that is connected to a another one of the leftmost vias 130) in the bonding region is connected to the OLED module via the via hole.  
Regarding claim 4, Wang teaches all the limitations of the display device according to claim 1, and further comprising a bonding region (as written, the claim language of “bonding region” does not have any restriction on what kind of region this is or what it does.  The most can be said about the term “bonding region” is that this region is bonded to something.  As such, any region of the top surface of the substrate 100 of Wang is bonded to something.  So the bonding region is defined as a region of the top surface of 100 at the lower edge of the substrate as shown in Fig. 2c of Wang) connected to the OLED module and disposed on the first surface of the substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and further in view of Lee et al. (US 2011/0114954 A1).
Regarding claim 2, Wang teaches all the limitations of the display device according to claim 1, but does not teach wherein the substrate is made of an ultra-thin glass.  
Lee teaches a display device (Fig. 4 of Lee).  The device comprises a first substrate layer (110 in Fig. 4) and a second substrate layer (115) that are integrally as described in [0019] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the substrate (100) of Wang from a thin glass substrate, as disclosed by Lee.  This is a material choice for the substrate that yields a cost effective method of making the TFT substrate.
Regarding claim 6, Wang teaches all the limitations of the display device according to claim 1, but does not teach wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass.  
Lee teaches a display device (Fig. 4 of Lee).  The device comprises a first substrate layer (110 in Fig. 4) and a second substrate layer (115) that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass (as described in [0019] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the substrate as according to Lee.  This is typical material choice for the substrate which yields a cost effective method of making the TFT substrate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 4 above, and further in view of Taylor et al. (US 2014/0340609 A1) (hereinafter referred to as Taylor).
Regarding claim 5, Wang teaches all the limitations of the display device according to claim 4, and also teaches wherein the bonding region is disposed at an edge of a short side of the first surface of the substrate (as defined in claim 4 above, any region can be bonding region. Thus, a region along an edge of a short side of the first surface of the substrate), and the tracing region (as shown in Fig. 1b of Wang) is disposed at edges of two long sides of the second surface of the substrate.  
But Wang does not teach that the display device further comprising a bending region disposed in an intermediate position of two short sides of the substrate and is perpendicular to two long sides of the substrate.
Taylor teaches an OLED curved display (50 in Figs. 8-10 of Taylor) where the intermediate portion between two short sides of the display is bent (see Fig. 10 of Taylor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the display device a curved display device, as according to Taylor in order to provide better luminance uniformity at different viewing angles.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee, as applied to claim 6 above, and further in view of Yamazaki et al. (US 2012/0153333 A1).
Regarding claim 7, Wang teaches all the limitations of the display device according to claim 6, but does not teach wherein the first substrate layer and the second substrate layer are integrally sealed by at least one of an OCA, a barrier OCA, an UV glue, a silicone rubber and a glass glue.  
110 in Fig. 2A of Yamazaki).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a sealing layer 110 of Yamazaki over the OLED module in order to further prevent the moisture, impurity to enter the organic compound of the light emitting element ([0102] of Yamazaki).
As incorporated, the sealing layer is identified as OCA (optically clear adhesive is broadly interpreted to be any optically clear layer that adheres to other layers).
Claims 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and further in view of Yamazaki.
Regarding claim 11, Wang teaches all the limitations of the display device according to claim 1, but does not teach that the display device further comprising: a first protection layer, a second protection layer and an encapsulation layer disposed between the first protection layer and the second protection layer, wherein a middle portion of the encapsulation layer comprises an empty groove region, and the substrate and the OLED module are disposed in the empty groove region, a size of a bottom area of the empty groove region is larger than a size of the substrate and the OLED module to allow the substrate and the OLED module slid in the empty groove region, for alleviating a bending stress when the substrate and the OLED module are bent.  
Yamazaki teaches a display device (Fig. 2A of Yamazaki) further comprising: a first protection layer (100a), a second protection layer (100b) and an encapsulation layer (sealant 116) disposed between the first protection layer and the second as shown in Fig. 2A of Yamazaki), and the substrate and the OLED module are disposed in the empty groove region (as shown in Fig. 2A of Yamazaki), a size of a bottom area of the empty groove region is larger than a size of the substrate (as shown in Fig. 2A of Yamazaki) and the OLED module.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first/second protection layers and the encapsulation layer as according to Yamazaki in order to suppressed the entry of moisture, oxygen, and impurity (see [0013] of Yamazaki).
As incorporated, the phrase “to allow the substrate and the OLED module slid in the empty groove region, for alleviating a bending stress when the substrate and the OLED module are bent” is either an intended use or functional description of the display device which is not given patentable weight. 
Regarding claim 12, Wang in view of Yamazaki teaches all the limitations of the display device according to claim 11, but does not teaches wherein the OLED module comprises a plurality of functional layers, a strain barrier layer is disposed between adjacent ones of the plurality of the functional layers, and the strain barrier layer comprises a chamber and an elastic material layer surrounding an outer periphery of the chamber.  
Yamazaki teaches a light emitting device (see Fig. 2A of Yamazaki).  The device comprises: an OLED module (structure includes 103-108, 101a-b, 114 in Fig. 2A of Yamazaki) on a substrate (101a); wherein the OLED element includes a plurality of functional layers (101a-101b), a strain barrier layer (114 and all elements between 101a and 101b) is disposed between adjacent ones of the plurality of the functional layers (see Fig. 2A), and the strain barrier layer comprises a chamber (space inside the sealant 114) and an elastic material layer (sealant 114) surrounding an outer periphery of the chamber (see Fig. 2A of Yamazaki).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the strain barrier layer (sealant 114 and glass layer 101b) as according to Yamazaki in order to further protective the OLED element from moisture, oxygen, and impurity.
Regarding claim 13, Wang in view of Yamazaki teaches all the limitations of the display device according to claim 12, and also teaches wherein the empty groove region and the chamber is filled with gas or liquid (see [0071] of Yamazaki), but does not specifically teach that the encapsulation layer and the elastic material layer is composed of a material having low elastic modulus.  
In a different embodiment (Fig. 14A) of Yamazaki, it is disclosed that the sealing resin can be epoxy, acrylic, silicone… (see [0245] of Yamazaki).  These have low elastic modulus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the encapsulation layer and the elastic material layer from a material having low elastic modulus since these are typical and well-known sealant materials.
Regarding claim 14, Wang in view of Yamazaki teaches all the limitations of the display device according to claim 11, and also teaches wherein a size of a bottom area see Fig. 2A of Yamazaki).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yamazaki, as applied to claim 11 above, and further in view of Yamashita et al. (US 5124204).
Regarding claim 15, Wang in view of Yamazaki teaches all the limitations of the display device according to claim 11, but does not teach wherein a first silicone oil layer is disposed between the OLED module and the first protection layer, and, a second silicone oil layer is disposed between the substrate and the second protection layer.  
Yamashita teaches a display device (Fig. 2 of Yamashita).  In order to prevent moisture from reaching the OLED element, the OLED element is covered by a glass layer and silicone oil is encapsulated between the glass layer and the OLED element (column 1 lines 22-26 of Yamashita).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled empty spaces with silicone oil in order to further enhance reliability against moisture (column 1 lines 22-26 of Yamashita).
As incorporated, the space between the OLED module and first protection layer (100a in Fig. 2A of Yamazaki) is filled with silicone oil.  The space between the substrate is also filled with silicone oil.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yamazaki, as applied to claim 11 above, and further in view of Jung et al. (US 2019/0081272 A1).
Regarding claim 16, Wang in view of Yamazaki teaches all the limitations of the display device according to claim 11, but does not teach wherein the encapsulation layer comprises at least one air guiding groove and a sealing material for sealing the at least one air guiding groove.  
Jung teaches a display device (Fig. 1 of Jung).  The device comprises an encapsulation (500) between a first protection layer (200) and a second protection layer (400).  The encapsulation includes an air guiding groove (301a) in order to remove air bubbles during formation (see [0066] of Jung).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed air guiding grooving in the encapsulation layer and sealing material in order to reduce the air bubbles in these layers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822